Miller, Gh. J.
— This cause is submitted on printed briefs, subject to a motion by appellee to dismiss the appeal. The cause was tried in the court below, judgment rendered, and appeal taken after the taking effect of the Code. The right of appeal is governed by the provisions of the law, applicable thereto, in force at the time the judgment was rendered. The City of Davenport v. The Davenport & St. Paul Railroad Company.*
Under the Code, section 3173, this case was not appealable without a certificate of .the Judge who tried the cause, to the effect that the case “ involves the determination of a question of law upon which it is desirable to have the o.pinion of the *678Supreme Court.” When the cause and motion were submitted, no such certificate was contained in the record, but appellant has since then furnished us with such a certificate which seems to have been made after the appeal was taken, and also after, its submission to us. In order to entitle the party to an appeal in a case like this, the certificate of the Judge must be made, and becomes a part of the record at the time of the trial of the cause. The motion must be sustained and the
Appeal dismissed.

 Not yet. reported.